Citation Nr: 0205351	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J. A. Juarbe(z), M.D.




INTRODUCTION

The veteran served on active duty from October 1951 to 
November 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
regional office in San Juan, Puerto Rico (RO).  In January 
2000, the Board denied the veteran's claims of entitlement to 
service connection for psychiatric and skin disorders.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and by an Order dated in 
April 2001, the Court vacated the Board's decision and 
remanded these issues to the Board for compliance with the 
Court's Order.


FINDINGS OF FACT

1.  A psychiatric disorder was not shown in-service, and is 
not shown to be related to the veteran's period of active 
military duty.  

2.  A current skin disorder is not shown to be related to the 
veteran's period of active military duty.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active military service, and a psychosis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  A skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1153, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  Following the RO's determinations of the 
veteran's claims, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Veterans Claims Assistance 
Act and the implementing regulations pertinent to the issue 
on appeal are liberalizing and are therefore applicable to 
the issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Act 
and regulations also require VA to notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant which evidence is to be provided by the claimant and 
which evidence VA will attempt to obtain on behalf of the 
claimant.

The veteran has been provided with numerous VA examinations 
in connection with the issues on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing the issues on appeal.  The veteran has submitted 
pertinent evidence in support of his claims.  The RO has 
informed the veteran by letters, the statement of the case, 
and supplemental statements of the case of the evidence 
needed to substantiate his claims and advised him of the 
evidence it has obtained.  In April 2002, the Board notified 
the veteran that he could submit additional argument and 
evidence to support his appeal.  By correspondence received 
in May 2002, the veteran's representative indicated that 
there was no additional evidence to submit.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  A remand to afford the RO an 
opportunity to consider the claims in light of the 
implementing regulations would only serve to further delay 
resolution of the claims with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board will 
address the merits of the veteran's claims on appeal.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  If a condition noted during service 
is not chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Id.  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Moreover, in the case of psychosis, service connection may be 
granted if such disease was manifested in service, or 
manifested to a compensable degree within one year following 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted for a 
disorder that preexisted service if the disability was 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.303(c).  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions, 
and hardships of service.  Id. 

In the instant case, the veteran's complete service medical 
records are not available and are presumed destroyed in a 
fire at the National Personnel Records Center in 1973.  
Attempts to reconstruct the record has not been successful.  
The veteran's service discharge examination conducted in 
November 1952, has been associated with the veteran claims 
file.  Additionally, the fact that the veteran's service 
medical records are not available is not fatal to the 
veteran's claims.  Smith v. Derwinski, 2 Vet. App. 147 
(1992).  The veteran was notified that he could submit 
alternative evidence associating the claimed disorders to 
service.  

I.  Skin Disorder

A November 1952 discharge examination revealed that the 
veteran had neurodermatitis lesions in both ankles.  A 
consultation at that time reported that the veteran had 
chronic neurodermatitis which had existed for 6 years (that 
is, it had existed prior to service) "and will last for 
sometime to come."  The examiner stated that there was 
"[n]o definite evidence of service aggravation."  

A December 1952 VA examination revealed a patch of 
hyperkeratotic, pruriginous, dark, thickened skin on both 
ankles.  The diagnosis was neurodermatitis.  Thereafter, on 
consultation, erythema scaling, and lichenification involving 
the fronto-lateral aspect of the lower one-third of each leg 
in a patchy pattern was reported.  The impression was 
neurodermatitis.  

A VA examination conducted in October 1994, reported no 
specific abnormality of the skin; however, the diagnoses 
included tinea of the nails of feet and hands.  

In the instant case, there is no evidence that the veteran 
currently has neurodermatitis.  Additionally, there is no 
medical evidence of record linking any current skin disorder, 
to include the 1994 finding of tinea of hand and foot nails, 
to service or to any incident of service.  As there is no 
competent evidence showing that a current skin disorder is 
related to active military duty, and there is no competent 
evidence that the appellant currently suffers from 
neurodermatitis, service connection for a skin disorder is 
not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Psychiatric Disorder

The veteran's service discharge examination dated in November 
1952, reports no psychiatric abnormalities.  It is noted on 
the veteran's Report of Separation from the Armed Forces of 
the United States that the veteran received a general 
discharge from the military for reason of disloyal or 
subversive actions that did not warrant a trial.  

Approximately three weeks subsequent to service discharge, in 
December 1952, a VA examination noted that the veteran was 
examined for insomnia and questionable ideas of reference.  
The veteran was noted to be very intelligent, and to believe 
that he was being watched by the FBI due to being "unjustly 
discharged" from the service for alleged communist 
activities.  The examiner stated that the veteran had ideas 
of reference and noted that "this may be a delusion of 
persecution - hard to tell at this time."  The impression 
was anxiety reaction.  A VA medical record dated in July 
1953, noted that the veteran complained of moderate insomnia, 
anorexia, and "other symptoms of mild anxiety."  The 
diagnosis was mild anxiety state.

In an undated statement by A. D. G. and A. M. M., noted as 
commissioners, it was reported that the veteran attended a 
meeting "in homage to Pedro Albizu Campos."  The veteran's 
background, physical description, marriage, occupation, 
voting record, residence, and union membership were 
discussed.  It was noted that the veteran served on active 
duty and was given a general discharge under Army regulation 
615-370 "(disloyer (sic) or subversive)."  The statement 
further indicated that the veteran did not have a criminal 
record and did not have legally registered firearms.  It was 
reported that the veteran was named "Secretary of the 
Independentist Youth of Caguas" in September 1951, and in 
September 1961 (sic), the veteran "made use of the word in 
an independentist meeting in Caguas.  He said that the youth 
should organize themselves to fight for the country."

A report from L. R. Colon Rivera, M.D., dated in May 1992, 
reported that he treated the veteran from May 1987 to January 
1988, for recurrent major depression, with paranoid features.  
It was Dr. Colon Rivera's opinion that the veteran had been 
chronically depressed for many years.  

In January 1992, a VA outpatient treatment record reported 
that the veteran complained of being depressed.  Mental 
status examination revealed that the appellant's speech was 
logical, coherent and relevant.  He was alert and oriented.  
Memory testing revealed blackouts, however, hallucinations 
were not evident.  The veteran showed fair insight and good 
judgment.  The diagnosis was rule out organic mood disorder 
versus depressive disorder, not otherwise specified.  An 
additional entry reported anxiety and nervousness.  

A July 1992 report recorded a history of an affective 
disorder.  

In early 1993, the veteran complained of insomnia.  Later, in 
March 1993, the veteran was admitted for a polysomnogram.  
The diagnosis was obstructive sleep apnea, and at discharge 
it was noted that the veteran also had a mood disorder.  

A VA general examination dated in October 1994, reported that 
the veteran had been married since 1954, and had five 
children.  It was noted that the veteran had involuntary leg 
movements at night which the examiner opined were: 

related to a mood disorder with psychotic 
features with hallucinations and paranoid 
ideation particularly at night when he is 
sleep deprived.  [The veteran] claims 
that he was discriminated and mistreated 
in the Army to a point where he claims he 
was thrown out of the Army because of his 
political ideas since he is an 
independentista in our local politics and 
claims that he has been followed by Army 
Intelligence who passed the information 
to our local police and he claims that 
the police and [VA] have been persecuting 
him.  

The veteran complained of irritability, anxiety, nervousness, 
and persecutory ideas since his discharge from the service.  
A psychiatric examination at that time, reported that the 
veteran lived with his wife and was "in charge" of his 
three grandchildren.  The veteran reported that while on 
active duty he was an objector of the war, classified as a 
communist, persecuted, and ultimately "thrown out" of the 
military.  Mental status examination revealed that the 
veteran was alert and oriented, but became spontaneously 
"cryful."  He was not suicidal, homicidal, delusional, or 
hallucinating.  The examiner stated that the report of what 
happened in service and thereafter, sounded "paranoid and 
referential" but the examiner could not say if it was true 
because the examiner did not know if it actually happened.  
The veteran's affect was labile and his mood was depressed.  
He was oriented, but his memory was very poor, especially his 
recent memory.  His capacity for elaboration was limited, his 
judgment was fair, and his insight was poor.  The examiner 
commented that the veteran's sleep was definitely poor as it 
was interrupted repeatedly.  The diagnosis was dysthymia.

An August 1996 report from J. A. Juarbe(z), M.D., stated that 
the veteran claimed he continually relieves his service 
experiences.  Notably, however, he hated to talk about them 
and he felt guilty that his mother was investigated by the 
FBI.  The impression was that the veteran had "clear 
manifestations of [post-traumatic stress disorder]."  The 
principal diagnosis was post-traumatic stress disorder.  

In November 1997, Dr. Juarbe(z) stated that the veteran 
believed that he had been investigated and observed by the 
FBI since he was on active duty.  Dr. Juarbe(z) stated that 
these thoughts "are a fixed ideation that can't be argued" 
with the veteran, "they are clearly delusional," and that 
the veteran "present psychotics (sic) symptoms since in 
active duty."  

In April 1998, Dr. Juarbe(z) stated that "[w]ithout any 
reasonable doubt [the veteran] is presenting ideas of 
persecution since active duty.  Psychotic symptoms in form of 
delusions and hallucination exist since 1951.  For this 
reason his condition has to be service connected."

Dr. Juarbe(z) testified before the RO in February 1999, that 
he first saw the veteran in 1995, but was not his attending 
physician.  Dr. Juarbe(z) stated that he reviewed "some" of 
the veteran's claims file in conjunction with his testimony.  
(Hearing transcript at page 3.)  On review of the record, Dr. 
Juarbe(z) opined that the veteran exhibited paranoia during 
the VA examination dated in 1952, and that paranoia was a 
psychosis.  Dr. Juarbe(z) further stated that based on the 
content of a VA examination conducted in 1994, a better 
diagnosis would be a paranoid disorder.  Dr. Juarbe(z) 
testified that the veteran currently had a paranoid disorder 
with signs of post-traumatic stress disorder, but he would 
not diagnose post-traumatic stress disorder "as such."  Dr. 
Juarbe(z) stated that the veteran relived what happened to 
him in service.  He stated that the veteran told him that he 
had confirmed that he was investigated.  Dr. Juarbe(z) 
testified that the veteran was suspicious of everyone, that 
it was traumatic for the veteran to enter the federal 
building to attend the hearing, that he was markedly 
paranoid, and that he stayed alone at home "with nobody."

At an April 1999 VA psychiatric examination the veteran 
reported that he was opposed to war, and that he had been 
drafted to serve against his will.  He stated that during 
service he was persecuted and mistreated because of his 
beliefs.  The veteran denied having any "psychiatric 
treatment or problems during service."  He stated that he 
received a letter "from Washington" where he was accused of 
being a communist and a Nationalist.  He noted that this 
situation tormented him all his life.  On examination the 
veteran was alert, oriented, pleasant, cooperative, and very 
elaborate of his descriptions.  His mood was "slightly" 
anxious; his affect exhibited full range.  His attention, 
memory, and concentration were good, and his speech was clear 
and coherent.  There were no thought or perceptual disorders, 
and no evidence of evident or suspected paranoia.  
Hallucinations were not reported, and insight and judgment 
were judged to be good.  He was not suicidal or homicidal, 
and exhibited good impulse control.  The examiner concluded 
that: 

[b]ased on the veteran's history and 
records available on the claims folder we 
consider the 12/5/52 psychiatric 
evaluation had a correct diagnosis of 
Anxiety Reaction.  This evaluation was 
requested after the veteran's claims of 
insomnia for 8 days of duration and a 
shaking spell the night before.  The 
evaluating physician described the 
veteran's claim relating his alleged FBI 
experiences and persecutions.  We 
consider that the veteran's allegations 
relating he experiences suffered during 
his draft and military service, being an 
objector of the war, might have been 
real.  We consider that the lack of 
official evidence regarding the claimed 
investigations and injustices suffered do 
not justify diagnosing the veteran of 
having a psychosis, ideas of reference or 
paranoia given by some physicians.  We 
consider that the veteran has 
specifically presented periods of anxiety 
and depression, situations considered a 
manifestation of his medical conditions 
diagnosed as Sleep apnea and 
Hypothyroidism.  The veteran has lived a 
productive life after service and has not 
presented a psychiatric disability.

The evidence reveals that the veteran was discharged from the 
military in November 1952, for disloyal and subversive 
actions.  Soon after discharge, he complained of insomnia due 
to an investigation by authorities into these actions.  The 
diagnosis at that time was anxiety reaction.  In 1953, a mild 
anxiety state was diagnosed.  No evidence of a psychiatric 
disorder, to include a paranoid psychosis, was thereafter 
presented until 1987, when the veteran was treated for 
recurrent major depression, with paranoid features.  
Thereafter, a 1994 VA examination diagnosed dysthymia, 
however, the examiner did not link dysthymia to service or to 
any incident therein.  

The most recent medical evidence of record is a VA 
psychiatric examination conducted in April 1999, which found 
no evidence of a current psychiatric disorder.  Rather, the 
examiner concluded that the symptoms were due to sleep apnea 
and hypothyroidism.  

In this case, the evidence supporting the claim of 
entitlement consists of the veteran's own statements, and the 
testimony from Dr. Juarbe(z).  The evidence against the claim 
includes the appellant's own admission that he did not 
receive psychiatric care while on active duty, the November 
1952 finding that he was psychiatrically normal at discharge, 
the absence of a compensably disabling psychosis within a 
year of separation from active duty, and the opinion offered 
following an April 1999 VA examination.  After reviewing this 
evidence, as well as all the evidence of record the Board 
finds that the preponderance of the evidence is against the 
claim.
In this regard, with respect to the appellant's own opinion 
that he had a psychiatric disorder in-service, and/or a 
compensably disabling psychosis within one year post service, 
the law provides that as a lay person untrained in the field 
of psychiatry, the veteran is not competent to offer an 
opinion concerning the etiology of any psychiatric disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, the 
veteran's own opinion has no probative value.
With regard to Dr. Juarbe(z)'s opinion, the Board observes 
that he testified that his opinion was based on a review of 
only "some of the documents" (Hearing transcript page 3).  
In contrast, the April 1999 VA opinion followed an 
examination of the claimant as well as a review of the entire 
claims folder.  Thus, the April 1999 examination findings 
were based upon sufficient facts or data, and they are the 
product of more reliable examination principles and methods.  
Cf. Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (A 
thorough and contemporaneous medical examination is one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability is a fully 
informed one.)  Moreover, Dr. Juarbe(z)'s opinion contains 
factual inaccuracies that would have been evident following a 
review of all the evidence, to include misrepresenting his 
marital status.  
Further, in contrast to Dr. Juarbe(z)'s claim that a December 
1952 VA examination diagnosed psychotic paranoia, the actual 
record indicates only a diagnosis of an anxiety reaction.  
Assuming, however, that Dr. Juarbe(z) is challenging the 
completeness of the December 1952 diagnosis, the Board finds 
the April 1999 rejection of paranoia as a diagnosis to have 
greater probative value.  In this latter respect, the April 
1999 examiner found that the appellant's statement of in-
service experiences to be plausible, and based on the 
rationale for the veteran's discharge from service, the 
actual plausibility of his feelings in 1952 cannot be 
rejected.  That is, because the veteran was discharged due to 
disloyal and subversive actions, his feeling that he was 
being persecuted was arguably a rational and reasonable 
belief, and not a sign of paranoia.  Thus, the Board concurs 
with the April 1999 conclusion that dismissing the 
appellant's 1952 complaints as paranoia in the face of all 
the evidence of record is inappropriate.  
Finally, the Board finds the April 1999 VA finding that the 
appellant does not currently suffer from a psychiatric 
disorder to be of great probative value in the face of the 
lack of any evidence of continuity of symptomatology between 
1953 and 1987, and in the face of the fact that Dr. Juarbe(z) 
has not examined the appellant since April 1998.  It is well 
to recall that a grant of service connection requires 
competent evidence of a current disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).
Accordingly, as the preponderance of the evidence is against 
the veteran's claim, service connection for a psychiatric 
disorder is not warranted.  


ORDER

Service connection for psychiatric and skin disorders is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

